FILE COPY




   BRIAN QUINN
    Chief Justice
                                      Court of Appeals                              VIVIAN LONG
                                                                                        Clerk

JAMES T. CAMPBELL
      Justice
                                      Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                    Potter County Courts Building                   P. O. Box 9540
                                                                                      79105-9540
                                     501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                       Amarillo, Texas 79101-2449                     (806) 342-2650

                                    www.txcourts.gov/7thcoa.aspx

                                           June 11, 2015

John Bennett                                         Warren L. Clark
Attorney at Law                                      Asst. Criminal District Attorney
P. O. Box 19144                                      Randall County Justice Center
Amarillo, TX 79114                                   2309 Russell Long Blvd., Suite 120
* DELIVERED VIA E-MAIL *                             Canyon, TX 79015
                                                     * DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-15-00181-CR, 07-15-00182-CR
          Trial Court Case Numbers: 18,607-B, 18,608-B

Style: Michael Don Denton v. The State of Texas

Dear Counsel:

          The following was filed Wednesday, June 10, 2015, in the captioned appeals:

                     Reporter’s Record (5 volumes)

                                                       Very truly yours,
                                                       Vivian Long
                                                       VIVIAN LONG, CLERK

 xc:       Honorable John B. Board (DELIVERED VIA E-MAIL)
           Jodi Goodman (DELIVERED VIA E-MAIL)